ICJ_046_SouthWestAfrica_ETH_ZAF_1965-03-18_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 18 MARCH 1965

1965

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE DU 18 MARS 1965
Official citation:
South West Africa, Order of 18 March 1965,
I.C.]. Reports 1965, p. 3.

Mode officiel de citation:
Sud-Ouest africain, ordonnance du 18 mars 1965,

C.I.J. Recueil 1965, p. 3.

 

Sales number 99 3
N° de vente:

 

 

 
1965
18 March
General List:
Nos. 46 & 47

INTERNATIONAL COURT OF JUSTICE

YEAR 1965

18 March 1965

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER

Present: President Sir Percy SPENDER; Vice-President WELLING-
TON Koo; Judges WINIARSKI, BADAWI, SPIROPOULOS,
Sir Gerald FITZMAURICE, KORETSKY, TANAKA, JESSUP,
MORELLI, FORSTER, GROS; Judges ad hoc Sir Louis
MBANEFO, VAN WYK; Deputy-Registray AQUARONE.

THE COURT,

composed as above,
after deliberation,
having regard to Article 48 of the Statute of the Court,

In the proceedings instituted before the Court by the Applications
filed in the Registry of the Court on 4 November 1960 by the
Government of Ethiopia and the Government of Liberia against
the Government of South Africa,

makes the following Order :

Having regard to the notification to the Court by the Respondent
on 14 March 1965 of its intention to make an application to the
Court relating to the composition of the Court for the purposes of
the cases now before it;

4
4 SOUTH WEST AFRICA (ORDER OF 18 III 65)

Whereas the said notification was duly communicated to the
Agents for the Applicants;

Whereas, in accordance with the terms of Article 46 of the Statute
of the Court, the Court decided to hear the contentions of the
Parties with regard to the application of the Respondent concerning
the composition of the Court, in closed hearings by the Court;

Having heard the contentions of the Parties at closed hearings
held on 15 and 16 March 1965,

THE CourT

by eight votes to six,
decides not to accede to the said application.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this eighteenth day of
March, one thousand nine hundred and sixty-five, in four copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of Ethiopia, the Government
of Liberia and the Government of South Africa, respectively.

(Signed) Percy C. SPENDER,
President.

(Signed) S. AQUARONE,
Deputy-Registrar.
